Citation Nr: 1729246	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-36 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for chronic soreness, also claimed as fibromyalgia.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1995 to September 1995, January 2002 to December 2002, and from June 2004 to May 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at an August 2015 videoconference Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right elbow disability and a low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The Veteran does not have a diagnosed disability of fibromyalgia and his chronic soreness is not due to an undiagnosed illness.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic soreness, including as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in March 2006 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 
In regard to the duty to assist, the Veteran was afforded VA examinations in May 2006 and February 2016.  The May 2006 examiner did not provide a medical opinion.  However, the February 2016 examiner reviewed the case file, examined the Veteran and provided an opinion.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the February 2016 examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records, VA treatment and private treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

II.  Service Connection

The Veteran contends that he is entitled to service connection for fibromyalgia due service.  Alternatively, he contends that his chronic soreness may be related to an unknown illness acquired while stationed in the Persian Gulf.  See Notice of Disagreement.  

VA is authorized to pay compensation to any Persian Gulf Veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) (West 2014). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a Veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2016). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b). Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

Initially, the Board observes the Veteran qualifies as a Persian Gulf Veteran.  The Veteran's personnel records indicate that he served in Operation Iraqi Freedom and was deployed during the Persian Gulf War.  See 38 C.F.R. § 3.2.

However, the Board finds that the Veteran does not have an undiagnosed illness or medically unexplained chronic multi-symptom illness in order to qualify for compensation under 38 C.F.R. § 3.317.  Nevertheless, the Board will conduct its analysis for service connection under 38 C.F.R. § 3.303(a).

Service treatment records are silent for complaints of or treatment for chronic soreness or fibromyalgia.  There are only 2 episodes of reports of pain and they are associated with an ankle injury and complaints of back pain accompanied by flu-like systems.  

The earliest reports of pain are in November 2010 VA treatment records which indicate that the Veteran was diagnosed with diffuse arthralgias.  At that time, he reported no specific joint complaint, "just diffuse aching."  

The Veteran was afforded a VA fibromyalgia examination in February 2016 where the examiner opined that the Veteran did not carry a diagnosis of fibromyalgia.  The examiner indicated that she had reviewed all of the Veteran's medical records, both VA and private, and determined that he carried a diagnosis of diffuse arthralgia, but not fibromyalgia.  "I opine the symptoms and signs he presents with do not rise to the level of a diagnosis of fibromyalgia.  He has definitive orthopedic conditions which are distinctly different from fibromyalgia."  

Based on the foregoing, the Board finds the February 2016 VA examination report to be of significant probative value.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  The examiner addressed the Veteran's complaints, but found that his chronic soreness was related to other orthopedic disabilities (some which are already service connected and others which are being remanded) and was not a disability in and of itself.  

The Board has considered the Veteran's statements regarding the etiology his chronic soreness.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding a diagnosis or the etiology of his chronic soreness.  In fact, the February 2016 examiner did not discount that the Veteran experiences periods of soreness.  Rather, she opined that the soreness was a symptom of other orthopedic disabilities.    

Earlier in the appeal, the Veteran submitted private medical records related to his shoulders that he requested be considered in connection with his claim for chronic soreness.  See December 2014 VA Form 21-4138.  However, he later requested that his claims for shoulder disabilities and chronic soreness, also claimed as fibromyalgia, be considered as separate claims.  See May 2016 VA Form 21-4138.  He refers to attached records from Beloit Health System as support for his claim that he carries a diagnosis of fibromyalgia; however, the attached documentation does not confirm such a diagnosis.  

Given that the Board has found the unfavorable February 2016 VA examination report to be the most probative evidence of record, and that there is no credible and competent evidence supporting the claim, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).


ORDER

Entitlement to service connection for chronic soreness, also claimed as fibromyalgia, is denied.  


REMAND
Elbow

The record raises a question as to whether the Veteran had a right elbow disability which preexisted service.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. See 38 U.S.C.A. § 1111 (West 2015).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  None of the Veteran's entrance examinations list a right elbow disability.  The 1998 examiner noted the Veteran's history of a right elbow injury prior to service, but indicated that he had a full recovery.  Because the claimed right elbow disability was recorded by way of history only, and the clinical examination was normal, the Board concludes that a right elbow disability was not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Here, there is no clear and unmistakable evidence that the Veteran's disability preexisted service.  Thus, the government cannot rebut the presumption of soundness and the claim is one of service connection, without consideration of a preexisting condition.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2015) and 38 C.F.R. § 3.303 (a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Here, the record reflects competent and credible evidence of a current disability - namely right elbow medial epicondylitis.  The Veteran testified that he experienced pain in his elbow during service and complained about it at his April 2005 exit interview.  While there are no service treatment records to corroborate this, the Veteran is competent to report events he personally experienced.  Thus, the Board finds the evidence in equipoise and will proceed by giving him the benefit of the doubt on this element.

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.

The Veteran was afforded a VA examination in May 2006 where he reported dislocating his elbow when he was 16 years old.  He also reported that during service his elbow would hurt while resting it at a desk or while riding on bumpy terrain.  He denied receiving medical treatment for his elbow before or during service.  On examination, the examiner diagnosed the Veteran with right elbow medial epicondylitis.  The examiner did not provide an etiological opinion.

The Veteran was afforded another VA elbow and forearm examination in February 2016 where the examiner opined that the Veteran had normal bilateral elbows with no findings on examination or x-ray.  The examiner did not reconcile the diagnosis given at the May 2006 VA examination with the Veteran's current status.  Specifically, the examiner did not explain how the Veteran has normal elbows but previously had a diagnosis of right elbow medial epicondylitis.  Therefore, the Board finds that a remand is necessary to clarify whether the Veteran has a current disability and if this disability is related to service.  





Back 

The Veteran was afforded a VA examination in May 2006 where the Veteran complained of low back soreness and stiffness.  He reported that his pain might stem from carrying heavy packs during service.  He was diagnosed with recurrent lumbar strain.  No etiological opinion was provided.  

The Veteran was afforded a thoracolumbar spine VA examination in February 2016 where he reported experiencing back pain while teaching martial arts during service.  He also reported that his back may have gotten injured in service from riding on the hard seat of a vehicle.  He denied having any professional medical treatment for his back.  On examination, the examiner noted that the Veteran had normal range of motion and that there was no evidence of radiculopathy, ankylosis, or any other neurologic abnormality, or arthritis.  The examiner opined that the Veteran did not have a current thoracolumbar spine disability.  The examiner noted that the Veteran had normal MRI results and that the pain the Veteran reported was "within the normal physiologic range."  As with the Veteran's elbow examination, the February 2016 examiner did not address the previous May 2006 examination report which diagnosed the Veteran with recurrent lumbar strain.  Therefore, the Board finds that a remand is necessary to reconcile the Veteran's diagnosis at the May 2006 VA examination with any current findings or lack thereof of a current disability.  

On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records pertaining to the Veteran and associate with the electronic claims file.

2.  Obtain an addendum opinion from the February 2016 VA examiner (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following:

(a)  Opine whether the Veteran suffers from a right elbow disability.  The evidence of record indicates diagnosis of right elbow medial epicondylitis (See May 2006 VA examination report).

(b)  If a diagnosis is confirmed, opine whether it is at least as likely as not (a 50 percent probability or greater) that any right elbow disability is caused by either a disease or injury attributed to the Veteran's service.

(c)  Opine whether the Veteran suffers from a low back disability.  The evidence of record indicates diagnosis of recurrent lumbar strain (See May 2006 VA examination report).

(d)  If a diagnosis is confirmed, opine whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability is caused by either a disease or injury attributed to the Veteran's service.

A complete rationale must be provided for all opinions.

The case is being returned to the examiner for an opinion which adequately addresses whether the Veteran has a current right elbow or low back disability and if so, their etiology.  The February 2016 examination report did not address the May 2006 examination report which diagnosed the Veteran with an elbow and back disability.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


